DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,151,134 to Boquillon in view of U.S. 2016/0158817 by Zediker.  
With regard to claim 1, Boquillon teaches a laser-based cleaning apparatus for removing contaminants from a surface (Abstract; Col. 2, line 33 to Col. 3, line 53; Col. 4, line 13 to Col. 7, line 3).  Boquillon’s apparatus comprises a laser (item 2 in Figure 1; reads on source for emitting a laser beam) for emitting a laser beam (Col. 4, line 48 to Col. 5, line 11).  Boquillon’s apparatus comprises an optical assembly (item 12 in Figure 2; reads on means for guiding said laser beam) for guiding the laser beam onto a to-be-cleaned surface (Col. 6, 1-13).  Boquillon teaches that a power and wavelength of the laser beam can be adjusted to an optimum value for the cleaning (Col. 2, line 60 to Col. 3, line 3; Col. 6, 1-38).  Applicant’s limitation specifying that the power and wavelength of the laser beam are adjusted based on a type of dirt to be removed from the optical surface specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not 
Boquillon teaches that the optical assembly is contained in a hand-held head (item 7 in Figures 1 and 2; Col. 4, line 59 to Col. 5, line 11).  Boquillon does not teach that the optical-assembly-comprising head is supported by a mechanical support.
Zediker teaches that when using a laser beam to clean surfaces, an end piece for emitting the laser beam can advantageously be mounted on an articulated arm of a mobile robot such that movement of the end piece relative to a to-be-cleaned surface can advantageously be remotely controlled (Par. 0018-0025).  Zediker teaches that such a remotely-controlled robot can advantageously be used to perform cleaning in a hazardous environment (Par. 0018-0025).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Boquillon such that the optical-assembly-comprising head, instead of being hand held, is mounted on an articulated arm of a mobile robot such that movement of the robot and arm-mounted head can be remotely controlled.  In this combination of Boquillon in view of Zediker, the combination of robot and articulated arm corresponds to applicant’s mechanical support because it retains and orients the optical-assembly-comprising head.  The motivation for performing the modification was provided by Zediker, who teaches that such a remotely 
Applicant’s limitation specifying that the apparatus is for cleaning an optical surface of at least one optical sensor for a motor vehicle specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The laser-based cleaning apparatus of Boquillon in view of Zediker is structurally capable of being used to clean an optical surface of at least one optical sensor for a motor vehicle.  
With regard to claim 2, in the combination of Boquillon in view of Zediker, the optical assembly (item 12 in Boquillon’s Figure 2; reads on means for guiding said laser beam) comprises a convergent lens (reads on device for shaping) for shaping the laser beam emitted by the laser for projection onto a to-be-cleaned surface (Col. 6, 1-13 of Boquillon).  Applicant’s limitation specifying that the laser beam is projected onto at least a part of an optical surface of at least one optical sensor for a motor vehicle specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The laser-based cleaning apparatus of Boquillon inn view of Zediker is structurally capable of projecting its laser beam onto at least a part of an optical surface of at least one optical sensor for a motor vehicle.  
With regard to claim 3, in the combination of Boquillon in view of Zediker, the optical-assembly-comprising head (item 7 in Boquillon’s Figures 1 and 2) comprises a lens 71 (in Boquillon’s Figure 2) that corresponds to applicant’s end piece because it emits the laser beam (Col. 6, 1-13 of Boquillon), and the articulated arm of the robot corresponds to applicant’s first means for moving the relative position of the emission end piece.  Applicant’s limitation specifying that the end piece is moved relative to an 
With regard to claim 4, applicant’s limitation specifying that the first means for moving positions the end piece relative to an optical surface of at least one optical sensor for a motor vehicle specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  In the combination of Boquillon in view of Zediker, the remotely-controlled, articulated arm can move the end piece and is thus considered to be structurally capable of moving the end piece between a passive position in which the head is not facing such an optical surface and an active position in which the head is facing such an optical surface.   
With regard to claim 5, in the apparatus of Boquillon in view of Zediker, a means for confining the laser (illustrated below) is disposed between the lens 71 and a to-be-cleaned surface.  

    PNG
    media_image1.png
    295
    470
    media_image1.png
    Greyscale

Applicant’s limitation of claim 5 specifying that the to-be-cleaned surface is an optical surface of at least one optical sensor for a motor vehicle specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  In the combination of Boquillon in view of Zediker, the means for confining is structurally capable of being disposed facing such an optical surface.   
With regard to claim 6, applicant’s limitation specifying that the cleaning device is for cleaning an optical surface of at least one optical sensor that includes a detection cell adapted to detect electromagnetic radiation passing through the optical surface and that includes means for preserving the sensitivity of at least one detection cell vis a vis the laser beam emitted by the emission source specifies intended use (see MPEP 2114) of the apparatus and is not given patentable weight.  The cleaning device of Boquillon in view of Zediker is structurally capable of delivering the laser beam onto an optical surface of such an optical sensor.  
With regard to claim 9, the combination of Boquillon in view of Zediker teaches that the laser (item 2 in Boquillon’s Figure 1; reads on source for emitting a laser beam.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,151,134 to Boquillon in view of U.S. 2016/0158817 by Zediker as applied to claim 3 above, and further in view of U.S. 2006/0144834 by Denney.  
With regard to claim 7, the combination of Boquillon in view of Zediker does not teach that a control module is connected to the laser (item 2 in Boquillon’s Figure 1; reads on source for emitting a laser beam).
Denney teaches that when using a manipulation apparatus to move a laser-irradiating, cleaning head over a surface, both the laser of the apparatus and the manipulation system can be controlled via a controller that is response to input controls from a user (Par. 0048 and 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Boquillon in view of Zediker such that both the articulated arm and the laser are controlled by a controller (reads on control unit) that is responsive to user inputs.  Denney teaches that when using a manipulation apparatus to move a laser-irradiating, cleaning head over a surface, both the laser of the apparatus and the manipulation system can be controlled via a controller that is response to input controls from a user, and the motivation for performing the modification would be to allow a user to advantageously control operation of the laser and articulated arm via inputs to the controller.  
With regard to claim 8, in the combination of Boquillon in view of Zediker in view of Denney developed in the rejection of claim 7, the controller controls both the laser and the articulated arm that moves the end piece.  Applicant’s limitation specifying that the end piece is moved relative to an optical surface of at least one optical sensor for a .

Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.
Applicant argues that “it would not have been obvious, to a person of ordinary skill in the art, applying common sense, to turn to the purported combination of Boquillon and Zediker as neither reference has any suggestion or motivation for adding a mechanical support as claimed without Applicant’s disclosure as a guide.  In fact, it does not make any sense to modify a hand-held device as taught by Boquillon with a mechanical support for orienting the means for guiding the laser beam relative to the optical surface to enable cleaning”.  This argument is not persuasive.  In the examiner’s above combination of Boquillon in view of Zediker used to reject claim 1, an argument is presented for why it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Boquillon with teachings of Zediker: “the motivation for performing the modification was provided by Zediker, who teaches that such a remotely controlled robot and arm allows laser cleaning to advantageously be performed in a remotely-controlled manner in a hazardous environment”.  The motivation, in other words, is that hand-held cleaning .  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 26, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714